Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT

AND LIMITED WAIVER

THIS AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT AND LIMITED WAIVER (this
“Amendment”), dated effective as of May 6, 2009 (the “Amendment Effective
Date”), is between GMX Resources Inc., an Oklahoma corporation (the “Company”),
and the noteholder listed on the signature page hereto (the “Noteholder”).

R E C I T A L S:

A. The Company and the Noteholder entered into a Note Purchase Agreement dated
as of July 31, 2007, as amended by that certain Amendment No. 1 to Note Purchase
Agreement and Limited Consent dated February 11, 2008, Amendment No. 2 to Note
Purchase Agreement dated June 12, 2008 and Amendment No. 3 to Note Purchase
Agreement and Limited Waiver dated as of February 27, 2009 (as so amended, the
“Note Agreement”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Note Agreement.

B. Reference is made to the Subordinated Guaranty Agreement (the “Guaranty
Agreement”) dated as of July 31, 2007, entered into by Endeavor Pipeline Inc.,
an Oklahoma corporation (“Endeavor”), and Diamond Blue Drilling Co., an Oklahoma
corporation (together with Endeavor, the “Subsidiary Guarantors”).

C. The Company has informed the Noteholder that an Event of Default under the
Note Agreement has occurred and is continuing under paragraph 6A(4) of the Note
Agreement due to the Company’s failure to maintain the minimum Consolidated
Tangible Net Worth financial covenant for the fiscal quarter ended March 31,
2009 (the “Subject Default”).

D. The Company has requested that the Noteholder waive the Subject Default,
amend the Consolidated Tangible Net Worth financial covenant, and amend
paragraph 10C of the Note Agreement, and the Noteholder is willing to agree to
provide such waiver and enter into such amendments, upon and subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants, terms,
conditions, representations and warranties herein contained, the parties hereto
hereby agree as follows:

Section 1. AMENDMENTS TO NOTE AGREEMENT. Subject to the covenants, terms and
conditions set forth herein and in reliance upon the representations and
warranties of the Company herein contained, the Company and the Noteholder
hereby agree to amend the Note Agreement as set forth below:



--------------------------------------------------------------------------------

(a) Amendment to Paragraph 6A(4). Effective as of April 1, 2009, paragraph 6A(4)
of the Agreement is hereby amended in its entirety to read as follows:

6A(4). Tangible Net Worth. The Company will not permit, at any time,
Consolidated Tangible Net Worth to be less than $115,000,000 plus the sum of
(i) 50% of positive Net Income in each fiscal quarter commencing with the fiscal
quarter ending June 30, 2009, and (ii) 100% of the Net Cash Proceeds from the
issuance and sale of Equity Interests by the Company after December 31, 2008.
For purposes of this covenant, the non-cash effects, if any, of Swaps pursuant
to Financial Accounting Standards Board Rule No. 133 (Accounting for Derivative
Instruments and Hedging Activities) will not be included.

(b) Amendment of Paragraph 10C. Paragraph 10C of the Note Agreement is hereby
amended by inserting the following sentence at the end of such paragraph:

For purposes of determining compliance with the financial covenants contained in
this Agreement, any election by the Company to measure an item of Indebtedness
using fair value (as permitted by Statement of Financial Accounting Standards
No. 159 or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

Section 2. LIMITED WAIVER. The Company hereby acknowledges that the Subject
Default has occurred and is continuing. Subject to the terms and conditions set
forth herein, and in reliance upon representations and warranties of the Company
set forth herein, the Noteholder hereby waives the Subject Default. The
foregoing waiver shall be limited precisely as written and shall relate solely
to the Note Agreement in the manner and to the extent described herein, and
nothing in this Amendment shall be deemed (a) to constitute a waiver of
compliance by the Company with respect to (i) paragraph 6A(4) of the Note
Agreement in any other instance or respect or (ii) any other term, provision or
condition of the Note Agreement or any other Note Document, or (b) to prejudice
any right or remedy that the Noteholder may now have (after giving effect to the
foregoing waiver) or may have in the future under or in connection with the Note
Agreement or any other Note Document.

Section 3. CONDITIONS PRECEDENT. The parties hereto agree that this Amendment
and the amendment to the Note Agreement contained herein shall become effective
upon the satisfaction of each of the following conditions:

(a) Execution and Delivery of this Amendment. The Noteholder shall have received
a copy of this Amendment executed and delivered by the Company and the
Subsidiary Guarantors.

(b) Representations and Warranties. Each of the representations and warranties
made in this Amendment shall be true and correct on and as of the Amendment
Effective Date as if made on and as of such date, both before and after giving
effect to this Amendment.



--------------------------------------------------------------------------------

Section 4. REPRESENTATIONS AND WARRANTIES. To induce the Noteholder to enter
into this Amendment and to agree to the amendments contained herein, the Company
represents and warrants to the Noteholder as follows:

(a) No Other Default. Other than the Subject Default, no Default or Event of
Default exists under any of the Note Documents. As of the date hereof, the
Company is not in default under or with respect to (i) its charter documents or
(ii) any material contractual obligation of the Company. The execution, delivery
and performance of this Amendment shall not result in any default under any
contractual obligation of the Company in any respect.

(b) Binding Effect. This Amendment, the Note Agreement as amended hereby, and
the other Note Documents constitute the legal, valid and binding obligations of
the Company, enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

Section 5. MISCELLANEOUS.

(a) APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Counterparts; Delivery. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, the parties hereto. Delivery of this Amendment
may be made by telecopy or electronic transmission of a duly executed
counterpart copy hereof; provided that any such delivery by electronic
transmission shall be effective only if transmitted in .pdf format, .tif format
or other format in which the text is not readily modifiable by any recipient
thereof.

(c) Affirmation of Obligations. Notwithstanding that such consent is not
required under the Guaranty Agreement, or any of the other Note Documents to
which it is a party, each of the Subsidiary Guarantors consents to the execution
and delivery of this Amendment by the parties hereto. As a material inducement
to the undersigned to amend the Note Agreement as set forth herein, each of the
Subsidiary Guarantors (i) acknowledges and confirms the continuing existence,
validity and effectiveness of the Guaranty Agreement and each of the other Note
Documents to which it is a party and (ii) agrees that the execution, delivery
and performance of this Amendment shall not in any way release, diminish,
impair, reduce or otherwise affect its obligations thereunder.

(d) Note Document. This Amendment is a Note Document and all of the provisions
of the Note Agreement which apply to Note Documents apply hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers effective as
of the Amendment Effective Date.

 

GMX RESOURCES INC. By:  

/s/ James A. Merrill

  James A. Merrill   Chief Financial Officer and Treasurer

Signature Page to Amendment No. 4 to Note Purchase Agreement



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

 

NOTEHOLDER: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Timothy M. Laczkowski

  Vice President

Signature Page to Amendment No. 4 to Note Purchase Agreement



--------------------------------------------------------------------------------

Agreed to and acknowledged by the undersigned for the purposes set forth in
Section 4(c):

 

SUBSIDIARY GUARANTORS: ENDEAVOR PIPELINE INC. By:  

/s/ James A. Merrill

  James A. Merrill   Chief Financial Officer and Treasurer DIAMOND BLUE DRILLING
CO. By:  

/s/ Richard Hart

  Richard Hart   President

Signature Page to Amendment No. 4 to Note Purchase Agreement